  Case 13-30328         Doc 55     Filed 02/05/19 Entered 02/05/19 10:09:19              Desc Main
                                      Document Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13-30328
         Lesley D Luckett

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2013.

         2) The plan was confirmed on 11/20/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/22/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,775.00.

         10) Amount of unsecured claims discharged without payment: $15,840.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30328       Doc 55        Filed 02/05/19 Entered 02/05/19 10:09:19                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $28,802.88
       Less amount refunded to debtor                              $2.88

NET RECEIPTS:                                                                                   $28,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,399.20
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,270.65
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,669.85

Attorney fees paid and disclosed by debtor:                  $100.80


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
1st Crd Srvc                     Unsecured          99.00           NA              NA            0.00        0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         226.02          226.02        195.31         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         372.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured            NA         198.21          198.21        171.28         0.00
CREDIT MANAGEMENT LP             Unsecured         265.00           NA              NA            0.00        0.00
CREDIT ONE BANK                  Unsecured      1,600.00            NA              NA            0.00        0.00
CREDIT PROTECTION ASSOC          Unsecured         217.00           NA              NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         434.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured         962.00           NA              NA            0.00        0.00
EXETER FINANCE CORP              Unsecured      5,583.00            NA              NA            0.00        0.00
EXETER FINANCE CORP              Secured       11,013.00     16,216.55        16,236.65     16,236.65    1,823.57
Ginnys/Swiss Colony Inc          Unsecured         154.00           NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured            NA         426.79          426.79        368.81         0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured         974.00           NA              NA            0.00        0.00
Midland Funding                  Unsecured         848.00           NA              NA            0.00        0.00
Midland Funding                  Unsecured         906.00           NA              NA            0.00        0.00
PREMIER BANK CARD                Unsecured         460.00        459.57          459.57        397.14         0.00
PREMIER BANK CARD                Unsecured         464.00        464.31          464.31        401.23         0.00
QUANTUM3 GROUP LLC               Unsecured            NA         278.06          278.06        240.28         0.00
RJM ACQUISITIONS                 Unsecured            NA          95.36           95.36          82.41        0.00
SPRINT NEXTEL                    Unsecured         667.00        667.21          667.21        576.57         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      1,226.00         753.47          753.47        651.11         0.00
UNIVERSITY OF PHOENIX            Unsecured      2,376.00            NA              NA            0.00        0.00
US DEPT OF ED SALLIE MAE         Unsecured      3,419.00       3,455.19        3,455.19      2,985.79         0.00
Webbank/Freshstart               Unsecured          96.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-30328         Doc 55      Filed 02/05/19 Entered 02/05/19 10:09:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,236.65         $16,236.65         $1,823.57
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $16,236.65         $16,236.65         $1,823.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,024.19          $6,069.93              $0.00


Disbursements:

         Expenses of Administration                             $4,669.85
         Disbursements to Creditors                            $24,130.15

TOTAL DISBURSEMENTS :                                                                      $28,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
